In a proceeding, by plaintiff in the above-entitled action, to substitute attorneys, in which the original attorney, respondent George Jacobs, made a cross application for the fixation of the reasonable value of the services rendered by him, the plaintiff appeals: (1) from so much of an order of the Supreme Court, Queens County, dated September 8, 1960, as fixes at $2,000 the reasonable value of respondent's services; and (2) from an order of said court, dated October 28, 1960, which denies plaintiff’s motion for reargument. Order, dated September 8, 1960, modified on the facts by reducing to $1,000 the reasonable value of the services rendered by the respondent attorney, George Jacobs, and by directing that his retaining lien be discharged upon the payment to him of said sum. As so modified, the order, insofar as appealed from, is affirmed, without costs. Findings of fact inconsistent herewith are reversed and new findings are made as indicated herein. In our opinion, under all the circumstances, the reasonable value of the services rendered by the respondent is $1,000; the award of $2,000 is excessive. Appeal from the order dated October 28, 1960 dismissed, as academic. Nolan, P. J., Beldock, Ughetta and Kleinfeld, JJ., concur; Pette, J., not voting.